/FILE
      IN CLEftiCI OFFICE
. . .• COURT, IWIOf'WMIINCm:IN




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON




    STATE OF WASHINGTON,                   )
                                           )      No. 85665-6
                            Respondent,    )
                                           )
            v.                             )      EnBanc
                                           )
    MATTHEW H. RICHARDSON,                 )
                                           )
                            Respondent,    )
                                           )
    MIKE SIEGEL,                           )
                                           )
                            Petitioner.    )
                                           )      Filed          MAY -'0 9 2013


            C. JOHNSON, J.-This case involves a challenge to a trial court's order

    denying a motion to unseal records. In 2010, Mike Siegel moved to intervene and

    to unseal the court file in the criminal case of State v. Richardson, King County

    Superior Court No. 93-1-02331-2. The court file was originally sealed in 2002. The

    trial court authorized intervention but denied the motion to unseal. Siegel

    petitioned this court for direct review of the trial court's order denying his motion

    to unseal. The deputy clerk denied appeal as a matter of right and redesignated the

    matter as a motion for discretionary review. We granted direct discretionary
No. 85665-6


review. Siegel argues that (1) the trial court erred in denying his motion to unseal

because it failed to perform an Ishikawa 1 analysis and failed to comply with GR

15, (2) the denial of his motion to unseal is appealable as of right, and (3) he

should be entitled to attorney fees under RAP 18 .1. Because the trial court failed to

apply Ishikawa and GR 15(e)(2); and failed to articulate its reasons for continued

sealing on the record, we remand to the trial court to determine if the records

should remain sealed under Ishikawa and GR 15(e)(2).

                             FACTS AND PROCEDURAL HISTORY

      Mike Siegel's claims arise out of a 1993 criminal case involving the

defendant, Matthew H. Richardson. In 201 0, the Seattle Times reported that

Richardson, then a ninth grade teacher and candidate for the state senate, had

entered an Alford2 plea to one count of communicating with a minor for immoral

purposes in 1993. The article reported that the charges stemmed from allegations

of sexual misconduct with two female relatives, ages 8 and 5, when Richardson

was 16. According to the article, the allegations were made 10 years after the

alleged misconduct took place. It also reported that the trial court imposed a




       1
           Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982).

       2
           North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160,27 L. Ed. 2d 162 (1970).



                                                 2
No. 85665-6


deferred sentence requiring community service and payment of counseling costs

for one of the girls.

       In the criminal action, the King County Superior Court granted Richardson's

motion to withdraw his guilty plea and dismiss the charges in 1994. In January

2002, the trial court entered an order vacating his record of conviction.

Approximately one month later, the trial court granted an order sealing the court

file. All of the court records and the court docket were sealed, including the order

granting sealing.

       In light of the Seattle Times article, Siegel filed a motion to intervene and a

motion to unseal the file. The trial court granted the motion to intervene but denied

the motion to unseal. The trial court's order denying Siegel's motion to unseal

states in part, "ORDERED that the Intervenor's Motion to Unseal the court file

under the provisions ofGR 15, the Washington State Constitution, and applicable

case law, is hereby DENIED." Clerk's Papers (CP) at 107.

       Siegel petitioned this court for direct review of the trial court's order

denying his motion to unseal. The deputy clerk of this court invited comment from

the parties on whether the order was appealable as a matter of right. After receiving

responses from Siegel and Richardson, the deputy clerk redesignated the matter as




                                            3
No. 85665-6


a motion for discretionary review without prejudice to the parties' right to argue

the appealability issue. We granted direct discretionary review.

                                           ISSUES

   1. What standard must the trial court apply when considering a motion to
      unseal court records?

   2. Is an order denying an intervenor's motion to unseal records in a criminal
      case appealable as a matter of right?

   3. Is Siegel entitled to attorney fees under RCW 4.84.080 and RAP 18.1?

                                         ANALYSIS

       1. Standard for Unsealing Records

       Appellate courts review a trial court's decision to seal or unseal records for

abuse of discretion. Rufer v. Abbott Labs., 154 Wn.2d 530, 540, 114 P.3d 1182

(2005). But where the trial court applied an incorrect legal rule, the appellate court

remands to the trial court to apply the correct rule. State v. Waldon, 148 Wn. App.

952, 957, 202 P.3d 325 (2009) (citing Rufer, 154 Wn.2d at 540).

       The parties in this case, Mike Siegel and the State of Washington, agree that

remand is appropriate here. 3 However, the parties and amici disagree over the


       3
         Richardson requested appointment of counsel at public expense, which was denied. As
such, he did not file briefing before us and therefore, did not present any oral argument. Four
amici briefs were filed: (1) Washington Coalition for Open Government, (2) Allied Daily
Newspapers of Washington and Washington Newspaper Publishers Association, (3) American
Civil Liberties Union of Washington, and (4)Washington Defender Association and Washington
Association of Criminal Defense Lawyers. The latter two presented oral argument.


                                               4
No. 85665-6


correct rules that the trial court should apply on remand. The petitioner, Mike

Siegel, seems to suggest that on remand, the trial court should apply the five-factor

Ishikawa analysis and the current general rule for sealing, GR 15(c). The

respondent, State of Washington, seems to agree that the trial court should apply

GR 15(c) on remand and reasons that it would be unfair for the trial court to apply

the current general rule for unsealing, GR 15(e), given that the file was initially

sealed under the old general rule for sealing, former GR 15(c) (2000). 4 Amici

American Civil Liberties Union (ACLU) agrees with the parties that this case

should be remanded, but ACLU argues that although the case file was sealed under

former GR 15(c), the trial court should simply correct any procedural deficiencies

in the public record if possible, then apply GR 15(e) normally, with Siegel bearing

the burden to show compelling circumstances for unsealing. In contrast, amici

Washington Defender Association and Washington Association of Criminal

Defense Lawyers (collectively amici Defender Association) seems to argue that the

five-factor Ishikawa analysis does not apply in the context of a motion to unseal.

Amici Defender Association also seems to agree with the amici ACLU that the
       4
          At the time of the original sealing order in 2002, the general rules allowed records to be
sealed when "there are compelling circumstances requiring such action." Former GR 15(c)(l)(B)
(2000). Likewise, the general rules at that time allowed records to be unsealed "upon proof of
compelling circumstances." Former GR 15(d)(l) (2000). In 2006, GR 15(c) was substantially
revised. See GR 15(c). However, the current general rule for unsealing records in criminal cases
still provides that records should be unsealed "upon proof of compelling circumstances." GR
15(e)(2).


                                                 5
No. 85665-6 ,


trial court should apply GR 15(e) and that Siegel has the burden under the rule to

show proof of compelling circumstances.

       In this case, our ability to review the trial court's order denying Siegel's

motion to unseal is hampered somewhat by the lack of a record before us. The

record does not contain any of the pleadings that Richardson filed in 2002 in

support of his motion to seal the file. In addition, we do not have a written record

supporting the trial court's order sealing the file, such as findings made by the trial

court or factors applied by the trial court in ordering the files sealed. 5 Although the

record currently reveals that the victims filed declarations in support of the motion

to unseal, their declarations do not provide any indication of the basis supporting

the initial order sealing the file. This lack of a record similarly hampers the parties

and amici in their ability to craft their arguments on how this particular motion to

unseal should be analyzed.

       Based on the limited record before us, it appears that the underlying

proceeding in this case involves a presumptively open criminal action and


       5
         The trial court's order in 2002 simply states, "This matter having come on regularly for
hearing before the undersigned upon motion of the Respondent pursuant to GR 15, the court
having been duly advised by Certification of the pertinent behavior and circumstances ofthe
Respondent subsequent to the within-referenced incident and finding that the statements
contained in the Certification are true and correct, and reasonable attempts having been made to
notify the victims ofthe offense of this hearing, now, therefore, it is hereby
        "ORDERED that the King County Superior Court Clerk's records and files herein,
including those on microfilm, shall be sealed." CP at 90.


                                                6
No. 85665-6


disposition. As such, the proper rules that a trial court should apply in deciding a

motion to unseal records in a criminal case are the Ishikawa factors and GR

15(e)(2).

      a. Ishikawa analysis

      Generally, in deciding a motion to unseal records in a criminal case, the trial

court must apply the Ishikawa factors to ensure that continued sealing remains

justified under current circumstances. Because court records are presumptively

open, the burden of persuasion rests on the proponent of continued sealing. In

addition, because the presumption that court records are open would be

meaningless if court dockets could be sealed without justification, the same

constitutional standards apply to the sealing or unsealing of court dockets.

Although the Ishikawa factors are written from the perspective of a motion to seal,

we take this opportunity to clarify how the Ishikawa factors should be applied in

the context of deciding a motion to unseal.

       As we stated in Ishikawa, the first factor requires the proponent of sealing to

make some showing of the need therefor and to "state the interests or rights which

give rise to that need as specifically as possible without endangering those

interests." Ishikawa, 97 Wn.2d at 37. We also stated that the "quantum of need

which would justify restrictions on access differs depending on whether a



                                           7
No. 85665-6


defendant's Sixth Amendment right to a fair trial would be threatened." Ishikawa,

97 Wn.2d at 37. In the context of unsealing, the proponent of continued sealing

must make some showing of the "ongoing need therefor." Ishikawa, 97 Wn.2d at

42 (emphasis added). Thus, if the initial sealing order was granted to protect a

defendant's fair trial rights, a higher threshold will be required to justify continued

sealing if the defendant's fair trial rights are no longer threatened.

      The second Ishikawa factor requires that '" [a]nyone present ... must be

given an opportunity to object to the [suggested restriction]."' Ishikawa, 97 Wn.2d

at 3 8 (last alteration in original) (quoting Federated Pub! 'gs, Inc. v. Kurtz, 94

Wn.2d 51, 62, 615 P .2d 440 ( 1980)). In Ishikawa, we explained:

            For this opportunity to have meaning, the proponent must
      have stated the grounds for the motion with reasonable specificity,
      consistent with the protection of the right sought to be protected. At
      a minimum, potential objectors should have sufficient information to
      be able to appreciate the damages which would result from free
      access to the proceeding and/or records. This knowledge would
      enable the potential objector to better evaluate whether or not to
      object and on what grounds to base its opposition.

Ishikawa, 97 Wn.2d at 38. In the context of unsealing, this factor requires the trial

court to ensure that the proponent of continued sealing discloses the justification

for continued sealing with reasonable specificity so the moving party can make

informed arguments opposing the sealing. In addition, this factor requires the trial

court to ensure that the named parties receive appropriate notice of the motion to

                                            8
No. 85665-6


unseal. The trial court may also consider whether any third party interests are

implicated in the sealed information and whether or not these interests would be

adequately protected by the parties. Interested third parties may be afforded

reasonable notice and an opportunity to present argument where appropriate.

      The third factor provides that "[t]he court, the proponents and the objectors

should carefully analyze whether the requested method for curtailing access would

be both the least restrictive means available and effective in protecting the interests

threatened." Ishikawa, 97 Wn.2d at 38. When analyzing a motion to unseal, this

factor requires the trial court to consider whether any less restrictive means to

continued sealing are available, such as redaction. The trial court must also analyze

whether sealing remains effective in protecting the interests threatened (such as

victims or other privacy concerns) under the current circumstances.

        The fourth Ishikawa factor requires the court to "'weigh the competing

interests of the defendant and the public' and consider the alternative methods

suggested." Ishikawa, 97 Wn.2d at 38 (quoting Kurtz, 94 Wn.2d at 64). The court's

"consideration of these issues should be articulated in its findings and conclusions,

wh~ch   should be as specific as possible rather than conclusory." Ishikawa, 97

w·n.2d at 3 8 (citation omitted). As in the sealing context, in the context of

unsealing this factor requires the trial court to decide whether to keep the records



                                           9
No. 85665-6


sealed based on the outcome of an interest balancing test. In doing so, the trial

court must articulate its factual findings and conclusions on the record in order to

demonstrate that it considered the competing interests at stake and any available

alternatives to continued sealing.

      Finally, the fifth Ishikawa factor provides that the

      "'order must be no broader in its application or duration than necessary
      to serve its purpose." If the order involves sealing of records, it shall
      apply for a specific time period with a burden on the proponent to
      come before the court at a time specified to justify continued sealing.

Ishikawa, 97 Wn.2d at 39 (quoting Kurtz, 94 Wn.2d at 64). This factor requires the

trial court to consider durationallimits on a continued sealing order where

appropriate.

       We have adopted these factors as a framework, which must be

satisfied in order to overcome the constitutional presumption of openness

under article I, section 10 of the state constitution to justify sealing court

records.

       b. GR 15(e)(2)

       Consistent with the Ishikawa analysis, the trial court is also guided by GR

15(e)(2) when deciding a motion to unseal court records in a criminal case. GR

15(e)(2) provides that "[a] sealed court record in a criminal case shall be ordered

unsealed only upon proof of compelling circumstances." The State, amici ACLU,

                                          10
No. 85665-6


and amici Defender Association argue that this rule places the burden on the

person seeking to unseal the file to show "compelling circumstances" for

unsealing. Amici Daily Newspapers of Washington and Washington Newspaper

Publishers Association argue that placing the burden on the public to show the

need for openness in an unsealing action would erase the presumption of openness

required by article I, section 10. See Ishikawa, 97 Wn.2d at 37-38 ("Because courts

are presumptively open, the burden of justification should rest on the parties

seeking to infringe the public's right.").

        The rule must be read and applied consistent with the constitutional

principles of openness. We find that GR 15(e) can be harmonized under these

principles by equating the rule with the five-factor Ishikawa analysis. This makes

sense   ~ecause   the Ishikawa analysis similarly requires proof that compelling

circumstances exist in order to justify continued sealing. As such, we reject the

argument that the proponent of unsealing must overcome a presumption of

continued sealing and show that "compelling circumstances" for unsealing exist.

Instead, we hold that "compelling circumstances" for unsealing exist when the

proponent of continued sealing fails to overcome the presumption of openness

under the five-factor Ishikawa analysis. In either case, the trial court must apply

the factors and enter findings supporting the decision.



                                             11
No. 85665·-6


      In this case, based on the limited record before us, the decision to unseal the

file would seem straightforward, in fact, the file was unsealed from 1993 until

2002. The underlying proceeding involves a presumptively open criminal action

and disposition. The privacy interests of the victims might be implicated but the

victims have evidently expressed support for unsealing. However, since the record

before us lacks any findings of fact by the trial court or the factors applied by the

trial court, a new hearing is appropriate. Accordingly, we remand this case to the

trial cNo. 85665-6


trial court ordered that the plea of guilty previously entered be withdrawn and the

charges be dismissed with prejudice. Thus, Siegel's appeal does arise from the

criminal proceeding, as such, but a decision on unsealing records is not the same as

the "final judgment" entered in the criminal proceeding.

      Siegel also argues that he has a right to appeal the trial court's order as a

matter of right under RAP 2.2(a)(3) as a "decision determining action." RAP

2.2(a)(3) provides that a "decision determining action" is "[a]ny written decision

affecting a substantial right in a civil case that in effect determines the action and

prevents a final judgment or discontinues the action." (Emphasis added.) Because

this rule by its text applies only to a written decision in a civil case, the rule is

inapplicable here since the trial court's order is a written decision in a criminal

case. Therefore, Siegel fails to show that he is entitled to appeal as a matter of right

under RAP 2.2(a)(3).

       Although the preceding analysis applies in cases where a criminal action is

still pending, in cases where the underlying criminal action has concluded,

different rules apply. Specifically, RAP 2.2(a)(l3) permits an appeal as a matter of

right from "[a]ny final order made after judgment that affects a substantial right."

RAP 2.2(a)(13) (emphasis added). For the rule to apply, the order must affect a

substantial right "other than those adjudicated by the earlier final judgment." State



                                            13
No. 85665-6


v. Campbell, 112 Wn.2d 186, 190, 770 P.2d 620 (1989) (citing Seattle-First Nat'!

Bank v. Marshall, 16 Wn. App. 503, 508, 557 P.2d 352 (1976)). Here, the trial

court entered an order denying Siegel's motion to unseal in 2010, six years after

final judgment in the underlying criminal action was entered. The right affected

was not adjudicated by the underlying criminal action, and the order affected a

substantial right, namely, the right of public access to court records.

      Moreover, limiting intervenors to discretionary review after their motions to

unseal are denied would diminish their right to the open administration of justice

enshrined in our constitution. CONST. art. I,§ 10. We have recognized that

discretionary review is seldom granted. See In re Dependency of Grove, 127

Wn.2d 221,235-36, 897 P.2d 1252 (1995) (noting that fewer than 10 percent of

motions for discretionary review filed in the Court of Appeals were granted).

Because discretionary review would limit the rights of third party intervenors

seeking; court records, the trial courts considering motions to unseal would often

become the ultimate arbiters on these significant constitutional interests. This

might encourage parties to circumvent the intervention procedure we outlined in

Yakima County v.   Ya~ima   Herald-Republic, 170 Wn.2d 775, 783, 246 P.3d 768

(20 11 ), by filing independent actions for the unsealing of records, thereby

obtaining final judgments that are appealable. Worse yet, parties unable to obtain


                                           14
No. 85665-6


discretionary review might be tempted to revert to the extraordinary writ system

that dis·cretionary review was designed to supplant. See 2A KARL B. TEGLAND,

WASHINGTON PRACTICE: RULES PRACTICE RAP 2.3 task force cmt. at 201 (7th ed.

2011 & Supp. 2012) ("The various extraordinary writs are consolidated into a

single action called discretionary review."). Discretionary review is simply too

limited to protect the constitutional interests of intervening parties asserting a right

of access to court records.

      Accordingly, we hold that an intervenor seeking to unseal criminal records

has a right to appeal as a matter of right under RAP 2.2(a)(13), where the order

denying unsealing is entered after final judgment in the underlying criminal

proceeding and the right affected was not previously adjudicated.

       3. Attorney Fees

       Siegel seeks attorney fees under RCW 4.84.080 and RAP 18.1. We have

held that RAP 18.1 (b) requires " [a]rgument and citation to authority" as necessary

to inform the court of grounds for an award, not merely "a bald request for attorney

fees." Wilson Court Ltd. P'ship v. Tony Maroni's, Inc., 134 Wn.2d 692, 710 n.4,

952 P.2d 590 (1998). Here, Siegel cites RCW 4.84.080 in support of an award for

attorney fees. However, because that statute deals with the $200 "costs to be called

the attorney fee," it does not provide a statutory basis for attorney fees under RAP



                                           15
No. 85665-6


18.1. Because Siegel fails to cite to any other authority in support of his request,

we deny Siegel's attorney fees request. 6

                                        CONCLUSION

      We reverse the order denying the motion to unseal and remand to the trial

court for further proceedings consistent with this opinion.




       6
        Siegel does not indicate who would pay fees if fees were authorized. In this case, since
Richardson did not participate, no basis exists to assess fees against him.


                                               16
No. 85665-6




WE CONCUR:




              17
State v. Richardson, No. 85665-6
(Gonzalez, J., concurring)




                                           No. 85665-6

         GONZALEZ, J. (concurring)-The majority has made an earnest attempt to meld

the test laid down for sealing court records in Seattle Times Co. v. Ishikawa, 97 Wn.2d

30, 640 P.2d 716 (1982) with the GR 15(e) process for unsealing sealed court records

into a 6 part (or possibly 11, including subsections and unincorporated portions of GR

15(e)) analytical framework. But Ishikawa concerned whether a pending criminal

court proceeding or record should be sealed. 97 Wn.2d at 32. It is ill suited for

deciding whether a court record or docket should be unsealed. The test the court

announces today will confound both the parties seeking to open or protect sealed

records and the trial bench. While I agree that remand is appropriate, I simply cannot

agree that the constitutional injunction that "UJustice in all cases shall be administered

openly" means that we must ignore the age-old legal principle that the party seeking

judicial relief bears the burden of showing that the relief is appropriate. CONST. art. I,

§ 10. Nor do I agree that we should set aside another age-old principle: that a party

collaterally attacking a court judgment bears the burden of showing either error or

changed circumstances.

          I would instead adopt a two step process, governed by the general procedures

set forth in GR 15(e). 1 First, I would place on the person attacking the sealing order

1   Most relevantly, our rules require:

          Grounds and Procedure for Requesting the Unsealing of Sealed Records.
             (1) Sealed court records may be examined by the public only after the court
          records have been ordered unsealed pursuant to this section or after entry of a
          court order allowing access to a sealed court record.
State v. Richardson, No. 85665-6
(Gonzalez, J., concurring)

the burden of showing either that the order was improper when it was entered (under

article I, section 10, GR 15, or our open courts case law) or that there has been a

material change in circumstances that could justify modification of the order. I would

allow, though not require, trial judges to make this decision in a preliminary

procedure. If the trial judge concludes the sealing was improper initially, then the

proponent of maintaining the seal would bear the burden of showing that it was

appropriate under our constitution, rules, and case law. If the proponent of unsealing

demonstrates that there has been a material change in circumstances that could justify

unsealing, then that proponent would also bear the burden of showing that unsealing is

appropriate. In either case, a record or docket could be sealed only upon a showing

that the sealing was proper under both GR 15 and article I, section 10, either initially

in a proper order sealing the record or in response to a motion to unseal. In either

case, the notice and comment provisions for GR 15 would remain in force.

       This two part approach is consistent with the principle that a settled court

judgment is worthy of respect. State v. Sisouvanh, 175 Wn.2d 607, 619, 290 P.3d 942

(2012) (quoting State v. Wade, 138 Wn.2d 460, 464, 979 P.2d 850 (1999)). Further, a

party seeking to bring what is, in essence, a collateral attack on a settled court

judgment should bear the burden of showing it is appropriate to disturb that judgment.

Id.,· see also In re Coats, 173 Wn.2d 132, 131, 267 P.3d 324 (2011) (citing In re Pers.



          (2) Criminal Cases. A sealed court record in a criminal case shall be ordered
       unsealed only upon proof of compelling circumstances, unless otherwise provided
       by statute, and only upon motion and written notice to the persons entitled to
       notice ....

GR 15(e).

                                              2
State v. Richardson, No. 85665-6
(Gonzalez, J., concurring)

Restraint of Cook, 114 Wn.2d 802, 810-12,792 P.2d 506 (1990)). Putting at least the

initial burden on the person attacking the order is also consistent with GR 15(e)(2),

which requires "proof of compelling circumstances" before a sealed criminal record

can be unsealed.

         Ishikawa is an important decision, but the rule it announced was designed for

courts facing a motion to seal in a pending criminal case. Ishikawa, 97 Wn.2d at 32.

It was designed to give those trial courts a reasoned way to balance the constitutional

issues at stake during trial. Id. at 32, 37-39. It is certainly relevant to whether a trial

court entered a proper order sealing a record. I do not find it helpful for deciding a

motion to unseal, except in a very generalized way.

          I do not agree with the majority that third party interveners are entitled to

review as of right to a judge's decision on motions to seal or unseal. An order sealing

or unsealing a record is not a "final judgment" under RAP 2.2(a)(1) or a "decision

determining action" under RAP 2.2(a)(3). Thus only discretionary review is available

under RAP 2.3. I do agree that the petitioner has shown no basis for an award of

attorney fees.

          The orders sealing the record 2 and docket in this case plainly do not comply

with article I, section 10 or the Ishikawa standards. See Clerk's Papers at 90, 92.

2   The trial court's order states:

          THIS MATTER having come on regularly for hearing before the undersigned
          upon motion of the Respondent pursuant to GR 15, the court having been duly
          advised by Certification of the pertinent behavior and circumstances of the
          Respondent subsequent to the within-referenced incident and finding that the
          statements contained in the Certification are true and correct, and reasonable
          attempts having been made to notify the victims of the offense of this hearing,
          now, therefore, it is hereby

                                                   3
State v. Richardson, No. 85665-6
(Gonzalez, J., concurring)

Neither shows the court weighed the important constitutional considerations at stake.

Given that, and given the fact that the parties have not had an opportunity to brief the

motion to unseal under the appropriate standard, I agree with the majority that remand

is appropriate.

       I respectfully concur in result.




       ORDERED that the King County Superior Court Clerk's records and files herein,
       including those on microfilm, shall be sealed.

Clerk's Papers at 90.

                                             4
State v. Richardson, No. 85665-6




                                   7!f« ~/IC).
                                   -~~J"q.

                                       PI




                                   5